Case 2:19-bk-16077-BKM   Doc 38 Filed 07/29/21 Entered 07/29/21 14:18:36   Desc
                         Main Document    Page 1 of 6
Case 2:19-bk-16077-BKM   Doc 38 Filed 07/29/21 Entered 07/29/21 14:18:36   Desc
                         Main Document    Page 2 of 6
Case 2:19-bk-16077-BKM   Doc 38 Filed 07/29/21 Entered 07/29/21 14:18:36   Desc
                         Main Document    Page 3 of 6
Case 2:19-bk-16077-BKM   Doc 38 Filed 07/29/21 Entered 07/29/21 14:18:36   Desc
                         Main Document    Page 4 of 6
 1                                         EXHIBIT “A”
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     Case 2:19-bk-16077-BKM   Doc 38 Filed 07/29/21 Entered 07/29/21 14:18:36   Desc
                              Main Document    Page 5 of 6
                                     Motion For Relief Information
                                                  Post-Petition Ledger
                  PAULINE E ROYAL
     Filed By:                                                         Payment Changes
                         0
                                                                                                       Interest
                                                                                              Escrow     Rate
  Case Number:          19-16077     From Date       To Date     Total Amount     P&I Total    Total   Change
   Filing Date:         12/26/19

 Payments in POC:     $0.00
First Post Due Date: 01/01/20



                                                                                                                      Payment      Additional                                    LSAM BR
                        Amount                     Post Petition Post Suspense                                         Applied      Escrow      Fees/Costs/Co     Payment        Suspense
       Date             Received     Applied To    Amount Due       Balance       Comments                            (P&I and      Applied       rp Applied      Suspense        Balance
                                                                  $        -                                                                                    $        -     $         -
                                                                  $        -                                                                                    $        -     $         -
                                                                  $        -                                                                                    $        -     $         -
     01/15/20           $1,249.49                                 $ 1,249.49                                                                                    $ 1,249.49     $ 1,249.49
     02/14/20           $1,269.81     01/01/20      $1,259.65     $ 1,259.65                                                                                    $ 1,269.81     $ 2,519.30
     02/17/20                         02/01/20      $1,259.65     $        -                                          $1,259.65                                 $ (1,259.65)   $ 1,259.65
     02/17/20                                                     $        -                                          $1,259.65                                 $ (1,259.65)   $         -
     03/20/20           $1,289.65     03/01/20      $1,259.65     $      30.00                                                                                  $ 1,289.65     $ 1,289.65
     03/23/20                                                     $      30.00                                        $1,259.65                                 $ (1,259.65)   $       30.00
     04/20/20           $1,260.00     04/01/20      $1,259.65     $      30.35                                                                                  $ 1,260.00     $ 1,290.00
     04/21/20                                                     $      30.35                                        $1,259.65                                 $ (1,259.65)   $       30.35
     05/08/20           $1,229.30     05/01/20      $1,259.65     $      (0.00)                                                                                 $ 1,229.30     $ 1,259.65
     05/11/20                                                     $      (0.00)                                       $1,259.65                                 $ (1,259.65)   $         -
     06/15/20           $1,259.65     06/01/20      $1,259.65     $      (0.00)                                                                                 $ 1,259.65     $ 1,259.65
     06/16/20                                                     $      (0.00)                                       $1,259.65                                 $ (1,259.65)   $         -
     07/24/20           $1,300.00     07/01/20      $1,259.65     $      40.35                                                                                  $ 1,300.00     $ 1,300.00
     07/27/20                                                     $      40.35                                        $1,259.65                                 $ (1,259.65)   $       40.35
     09/09/20           $1,400.00     08/01/20      $1,259.65     $     180.70                                                                                  $ 1,400.00     $ 1,440.35
     09/10/20                                                     $     180.70                                        $1,259.65                                 $ (1,259.65)   $      180.70
     09/22/20           $900.00                                   $ 1,080.70                                                                                    $     900.00   $ 1,080.70
     10/19/20           $400.00       09/01/20      $1,259.65     $     221.05                                                                                  $     400.00   $ 1,480.70
     10/20/20                                                     $     221.05                                        $1,259.65                                 $ (1,259.65)   $      221.05
     11/06/20           $1,000.00                                 $ 1,221.05                                                                                    $ 1,000.00     $ 1,221.05
     11/19/20            $700.00      10/01/20      $1,259.65     $     661.40                                                                                  $     700.00   $ 1,921.05
     11/20/20                                                     $     661.40                                        $1,259.65                                 $ (1,259.65)   $      661.40
     11/23/20           $598.25       11/01/20      $1,259.65     $        -                                                                                    $     598.25   $ 1,259.65
     12/21/20           $700.00                                   $     700.00                                                                                  $     700.00   $ 1,959.65
     12/22/20                                                     $     700.00                                        $1,259.65                                 $ (1,259.65)   $      700.00
     01/08/21      $        600.00                                $ 1,300.00                                                                                    $     600.00   $ 1,300.00
     01/11/21      $      1,000.00    12/01/20     $ 1,402.34 $         897.66                                                                                  $ 1,000.00     $ 2,300.00
     01/12/21                                                     $     897.66                                    $     1,402.34                                $ (1,402.34)   $      897.66
     01/31/21      $        400.00                                $ 1,297.66                                                                                    $     400.00   $ 1,297.66
     03/10/21      $      1,649.71    01/01/21     $ 1,402.34 $ 1,545.03                                                                                        $ 1,649.71     $ 2,947.37
     03/11/21                         02/01/21     $ 1,402.34 $         142.69                                    $     1,402.34                                $ (1,402.34)   $ 1,545.03
     03/11/21                                                     $     142.69                                    $     1,402.34                                $ (1,402.34)   $      142.69
     04/07/21      $      1,402.34    03/01/21     $ 1,402.34 $         142.69                                                                                  $ 1,402.34     $ 1,545.03
     04/08/21                                                     $     142.69                                    $     1,402.34                                $ (1,402.34)   $      142.69
     05/17/21       $       702.34                                $     845.03                                                                                  $     702.34   $      845.03
     05/18/21       $       700.00    04/01/21     $ 1,402.34 $         142.69                                                                                  $     700.00   $ 1,545.03
     05/19/21                                                     $     142.69                                    $     1,402.34                                $ (1,402.34)   $      142.69
     06/18/21       $       700.00                                $     842.69                                                                                  $     700.00   $      842.69
     07/14/21       $       704.68    05/01/21     $ 1,402.34 $         145.03                                                                                  $     704.68   $ 1,547.37
     07/15/21                                                     $     145.03                                    $     1,402.34                                $ (1,402.34)   $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03
                                                                  $     145.03                                                                                  $        -     $      145.03




         Case 2:19-bk-16077-BKM                                                   Doc 38 Filed 07/29/21 Entered 07/29/21 14:18:36                                                              Desc
                                                                                  Main Document    Page 6 of 6
